62 So.3d 748 (2011)
In re Melissa H. TALLON.
No. 2011-B-0701.
Supreme Court of Louisiana.
April 8, 2011.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
This disciplinary matter arises from a petition to revoke probation filed jointly by the Office of Disciplinary Counsel ("ODC") and respondent, Melissa H. Tallon, based upon respondent's violation of the conditions of her probation imposed in In re: Tallon, 08-0179 (La.2/22/08), 974 So.2d 1290 ("Tallon I").


*749 UNDERLYING FACTS AND PROCEDURAL HISTORY
The record in Tallon I established that respondent was twice convicted of operating a motor vehicle while under the influence of alcohol. Prior to the institution of formal charges, respondent and the ODC submitted a joint petition for consent discipline. In the petition for consent discipline, the parties noted that respondent had successfully completed an inpatient substance abuse treatment program and had thereafter executed a five-year recovery agreement with the Lawyers Assistance Program (LAP). Under these circumstances, and considering respondent's compliance with her LAP agreement at that time, the parties proposed respondent be suspended for one year and one day, fully deferred, subject to a five-year period of probation to coincide with her LAP contract. The parties further agreed that the suspension would become executory should respondent violate the terms of her LAP contract. We accepted the petition for consent discipline on February 22, 2008.
On January 7, 2011, respondent was arrested and charged with felony DWI, driving under suspension, and possession of an open container. She was on probation and her LAP contract was in effect at the time of her arrest.

DISCUSSION
Respondent has acknowledged that her most recent DWI arrest constitutes a violation of the terms and conditions of her recovery agreement with LAP, and therefore constitutes a violation of the terms and conditions of her probation in Tallon I. These facts clearly support the revocation of respondent's probation and imposition of the deferred one year and one day suspension.
Therefore, we will revoke respondent's probation and make the previously deferred one year and one day suspension executory.

DECREE
For the reasons assigned, respondent's probation is revoked and the previously deferred one year and one day suspension imposed in In re: Tallon, 08-0179 (La.2/22/08), 974 So.2d 1290, is hereby made immediately executory. All costs and expenses in the matter are assessed against respondent, Melissa H. Tallon, Louisiana Bar Roll number 27454, in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.